Citation Nr: 1011132	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-27 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for Meniere's disease


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1951 to January 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.  

This matter was previously before the Board when, by a 
decision dated in October 2008, the Board denied service 
connection for the disability at issue.  In an Order dated in 
April 2009, the U.S. Court of Appeals for Veterans Claims 
(Court) vacated the Board's October 2008 decision and 
remanded the case to the Board for development consistent 
with a Joint Motion for Remand (JMR).  In September 2009, the 
Board remanded the claim for development consistent with the 
JMR.  It has now returned to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
establish that the Veteran has Meniere's disease causally 
related to active service.

2.  The Veteran is less than credible with regard to 
continuity of symptomatology.


CONCLUSION OF LAW

Meniere's disease was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the Veteran in March 2007, VA informed 
the Veteran of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The correspondence notified the Veteran that a 
disability rating and effective date would be assigned, in 
the event of award of the benefit sought, as required by the 
Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  The Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  
 
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
a portion of the Veteran's service treatment records (STRs), 
private and VA medical records, and the statements of the 
Veteran in support of his claim.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record with regard to the Veteran's claim for a back 
disability.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim for 
which VA has a duty to attempt to obtain.  

A VA examination and opinion with respect to issue of service 
connection for Meniere's syndrome was obtained in October 
2009, with addendums in November 2009 and December 2009.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination and opinions are more than adequate, 
as they are predicated on review of the Veteran's claims 
file, to include medical records, and a physical examination 
of the Veteran, to include diagnostic testing.  The reports 
provide a rationale for the examiner's opinions, and contain 
findings necessary to adjudicate the issue.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

A June 2005 report from the National Personnel Records Center 
(NPRC) indicates that the Veteran's service treatment records 
(STRs) were among those related to a 1973 fire at NPRC.  The 
only STR associated with the claims file is the Veteran's 
January 1953 report of medical examination for separation 
purposes.  A formal finding of unavailability of service 
records, dated in April 2007, is associated with the claims 
file.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

As noted above, a portion of the Veteran's STRs are 
unavailable.  When records in government custody are lost or 
destroyed, VA has a heightened duty to consider the benefit 
of doubt doctrine, to assist the claimant in developing the 
claim, and to explain its decision.  See Russo v. Brown, 9 
Vet, App. 46, 51 (1996).  However, the threshold for 
allowance of a claim is not lowered and the need for 
probative medical nexus evidence causally relating a current 
disability to service is not eliminated. 

The first element of a claim for entitlement to service 
connection is evidence of a current disability.  A private 
medical report, dated in October 2005, provides a 


diagnosis of Meniere's syndrome based on the Veteran's self 
reported history.  The examination report states, 

[w]e discussed objective diagnostic findings for 
Meniere's syndrome and I have recommended he return 
if possible to our office if acute symptoms causing 
change in tinnitus, nausea, and vomiting occur.  
Objective diagnostic tests for Meniere's syndrome 
can be positive when symptoms are present but 
unfortunately are negative in the absence of acute 
symptoms.  

The evidence of record does not reflect that the Veteran 
returned to the office of the examiner, Dr. T.S.N.  

Private medical correspondence from Dr. T.B.S., dated in 
October 2005 reflects that Dr. T.B.S. opined that exposure, 
in military service, to mortar and gunfire "could have led 
to premature hearing loss and contribute[d] to [the 
Veteran's] vertebral basilar insufficiency secondary to inner 
ear damage."  Dr. T.B.S. does not provide any rationale for 
his opinion that the Veteran has vertebral basilar 
insufficiency, nor does he indicate that any diagnostic 
testing was performed.

An October 2009 VA examination report reflects the VA 
examiner's opinion that the Veteran had possible Meniere's 
disease of bilateral ears.  A November 2009 VA examination 
addendum to the October 2009 report again reflects possible 
Meniere's disease and notes that the Veteran's vestibular 
evaluation was essentially normal, and the Veteran did not 
have classic Meniere's symptoms.  A December 2009 VA 
examination addendum to the October 2009 report reflects the 
examiner's opinion that the Veteran's "clinical symptoms are 
NOT consistent with Meniere's disease or a peripheral 
vestibular etiology." 

The Board finds that the competent clinical evidence of 
record does not establish that the Veteran has Meniere's 
disease.  The probative value of medical opinions is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  There is no requirement that additional evidentiary 
weight be given to the opinion of a medical provider who 
treats a veteran; courts have repeatedly declined to adopt 
the "treating physician rule." See White v. Principe, 243 
F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993).  The Board finds that the opinions of 
Dr.T.B.S. and Dr. T.S.N. have little, if any, probative 
value.  The opinions do not provide sufficient rationale for 
the diagnosis, to include reliance diagnostic testing, other 
than an audiogram.  In contrast, the VA examination reports 
provide a basis for the examiner's opinion.

The Board finds that even if the Veteran had a competent 
credible diagnosis of Meniere's syndrome, service connection 
is still not warranted as the competent credible evidence of 
record does not reflect that any such disability would be 
causally related to active service. 
. 
As noted above, private correspondence, dated in October 
2005, by Dr. T.B.S. reflects the opinion of Dr. T.B.S. that 
exposure to multiple loud noises related to mortar and gun 
fire certainly could have contributed to the Veteran's 
vertebral basilar insufficiency secondary to inner ear 
damage.  Such an opinion is too speculative in nature to be 
probative. See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish a causal 
relationship).
 
The medical report by Dr. T.S.N., dated in October 2005, 
which notes a medical recommendation that the Veteran avoid 
salt consumption, caffeine consumption, and take medication, 
does not provide an etiology for the Veteran's symptoms. 



The December 2009 VA examination addendum states in part,

Meniere's disease is an idiopathic 
disorder thought to be associated with 
endolymphatic hydrops as an underlying 
pathophysiology; etiologies are thought to 
include viral infection, allergy, and 
autoimmunity.  Military service (loud 
noise exposure, etc.) has not been 
documented as a cause of this disease in 
current literature.  

He also noted, in November 2009, that

[The Veteran's] clinical and objective 
testing are not classically consistent 
with Meniere's in that he does not have 
documented hearing fluctuations, he has 
atypical episodes of vertigo (lasting 
seconds) brought on by atypical events 
(like shaking his leg), and he also has 
other non-peripheral complaints like 
vision changes.  Despite the fact that 
he does not have classic Meniere's 
symptoms, this diagnosis is not 
associated with a military service 
etiology. . . .

Therefore, even if the Veteran had Meniere's disease, the 
competent credible evidence of record does not reflect that 
it is casually related to active service.  In this regard, 
the Board will discuss continuity of symptomatology.

The Veteran's January 1953 report of medical examination 
reflects that, upon clinical evaluation, the Veteran's 
physical condition was noted to be normal.  There was no 
abnormality noted with regard to his ears or vascular system.  
It is noted that the Veteran had an "essentially negative 
history."  

The first medical record of any of the above symptoms is July 
2005 correspondence by Dr. C.A.F., which reflects that the 
Veteran reported long term constant tinnitus.  The October 
2005 correspondence by Dr. T.B.S. reflects the Veteran 
reported hearing loss and dizziness of many years duration.  
The Board notes that such complaints are more than 52 years 
after the Veteran's separation from service.  The October 
2005 private medical records reflect that the Veteran 
reported tinnitus in his ears for many years dating back to 
service.  The November 2009 VA examination addendum reflects 
that the Veteran reported that he has had vertiginous 
episodes lasting from seconds to hours since 1952.  The Board 
finds, for the reasons noted below, that the Veteran's 
statements that he has had symptomatology since service to be 
less than credible.

The Board notes that the Veteran is competent to attest to 
factual matters of which he has first-hand knowledge (e.g., 
experiencing ringing in his ears, dizziness, nausea).  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To 
this extent, the Board finds that the Veteran is competent to 
report that he has ringing in the ears, dizziness, and 
nausea.  However, the Veteran has not been shown to possess 
the requisite skills or training necessary to be capable of 
making competent etiological opinions.  Espiritu, supra.  

Moreover, there is no clinical evidence that the Veteran 
complained of, or sought treatment for, his symptoms for 
approximately 52 years after separation from service.  While 
the Board acknowledges that the absence of any corroborating 
medical evidence supporting assertions, in and of itself, 
does not render lay statements incredible, such absence is 
for consideration in determining credibility.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting 
that the absence of contemporaneous medical documentation may 
go to the credibility and weight of Veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, 
render the lay testimony incredible).  See also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . 
a layperson is competent to identify the medical condition.)  
The Board finds the Veteran's statement that he has had 
vertiginous episodes since service to be less than credible 
when considered with the record as a whole.

As noted above, the Veteran's STR for separation purposes 
reflects that the Veteran's history was essentially negative.  
In addition, the Board finds that if the Veteran had had 
dizziness from seconds to hours since 1952, it would have 
been reasonable for him to have sought medical attention.  
Finally, the October 2005 private medical record from Dr. 
T.S.N. reflects that the Veteran reported that he had had 
dizzy spells for approximately five years.  Thus, the onset 
of his dizziness would have been approximately 47 years after 
separation from service.

In the absence of a demonstration of continuity of 
symptomatology by credible evidence, or a competent clinical 
opinion relating any current disability to service, the 
initial demonstration of dizziness and nausea approximately 
five decades after separation from service is too remote to 
be reasonably related to service.  

As noted above, where the Veteran's STRs cannot be located, 
through no fault of the Veteran, VA has a "heightened" 
obligation to more fully discuss the reasons and bases for 
its decision and to carefully consider applying the benefit- 
of-the-doubt doctrine.  However, the threshold for allowance 
of a claim is not lowered and the need for probative medical 
nexus evidence causally relating the current disability at 
issue to service is not eliminated.  There is no such 
evidence in the claims file.

In conclusion, the competent credible evidence of record does 
not establish that the Veteran has Meniere's disease, or that 
his symptoms of dizziness, nausea, and ringing in the ears 
are causally related to active service.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable, and service connection for 
Meniere's disease is not warranted.  See 38 U.S.C.A.
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for Meniere's disease is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


